In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00139-CR



       WILLIE GUILLERMO TORRES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 391st District Court
               Tom Green County, Texas
             Trial Court No. D-15-0230-SB




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        We abated this matter to the trial court for a hearing under Rule 38.8(b) of the Texas Rules

of Appellate Procedure to determine (1) whether the appellant still desired to prosecute this appeal,

(2) whether appointed appellate counsel had abandoned the appeal, and (3) if counsel had not

abandoned the appeal, why an appellate brief had not been filed. See TEX. R. APP. P. 38.8(b).

After conducting the hearing mandated by our order, the trial court determined that the appellant

still desires to prosecute the appeal, that counsel has not abandoned the appeal, and that medical

issues prevented counsel from timely completing the appellate brief in this matter. The trial court

further determined that appointed counsel was medically capable of completing the briefing in this

case and recommended that we afford counsel an additional thirty days in which to complete the

opening brief. In light of the trial court’s findings and in keeping with its recommendations, we

hereby order appointed counsel to file the appellant’s brief in this matter on or before January 11,

2018.

        IT IS SO ORDERED.

                                                      BY THE COURT

Date: December 12, 2017




                                                 2